Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-15, 17-30, and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alden (US 2004/0198436) further in view of McLoone et al (US  8,064,972).



Claim 8: The combination of Alden & McLoone teaches a headset, the headset comprising:
a pair of speakers configured to output sound according to one or more of a game signal, a chat signal, a microphone signal and an external audio signal (Alden Abstract; Figure 8; Elements 30, 32);
a microphone configured to generate the microphone signal according to a voice of a user (Alden Figure 8: Elements 17, 29; Paragraph [0035] );
an RF circuit (Alden Figure 8: Elements 76, 78;); and
a signal processor configured to selectively manage the communication of the game signal, the chat signal, the microphone signal and the external audio signal (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036] & McLoone Col 3:14-27; 3:64-4:14).
It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated chat features as taught by McLoone in the invention of Alden in order to provide the predictable and expected result of allowing the use of the invention of Alden with online gaming environments and communications related thereto as taught by McLoone (McLoone Col 1:31-51).  

Claim 9: The combination of Alden & McLoone teaches the headset of claim 8, wherein the RF circuit comprises a transceiver configured to send the microphone signal and receive the chat signal (Alden Abstract; Figure 7: Element 66; Paragraphs [0036] & McLoone Col 3:14-27; 3:64-4:14).  

Claim 10: The combination of Alden & McLoone teaches the headset of claim 8, wherein the RF circuit comprises a radio receiver configured to receive the game signal (Alden Abstract; Figure 8: Elements 76, 78; & McLoone Col 2:65-3:27).

Claim 11: The combination of Alden & McLoone teaches the headset of claim 8, wherein the signal processor is configured to mix the microphone signal, the chat signal, and the game signal and feed the result to the pair of speakers (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036] & McLoone Col 2:65-3:27).

Claim 12: The combination of Alden & McLoone teaches the headset of claim 8, wherein a game console provides the chat signal (McLoone Col 2:52-3:27).

Claim 13: The combination of Alden & McLoone teaches the headset of claim 12, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).
.
Claim 14: The combination of Alden & McLoone teaches the headset of claim 8, wherein the headset comprises a control configured to balance the game signal against the chat signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim 15: The combination of Alden & McLoone teaches the headset of claim 8, wherein the external audio signal is from a mobile device (Alden Abstract; Figures 1, 4, 8).

Claim 17: The combination of Alden & McLoone teaches the headset of claim 8, wherein the headset is operably coupled wirelessly to a game console (Alden Figure 8; Paragraphs [0027], [0032] & McLoone Figure 1; Col 1:40-51, 2:40-51).

Claim 18: The combination of Alden & McLoone teaches the headset of claim 17, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 19: The combination of Alden & McLoone teaches the headset of claim 8, wherein the game signal is from a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 20: The combination of Alden & McLoone teaches the headset of claim 9, wherein the chat signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).

Claim 21: The combination of Alden & McLoone teaches the headset of claim 8, wherein the external audio signal is from a mobile device, and the RF circuit is configured to transmit the microphone signal to the mobile device (Alden Abstract; Figure 8; Elements 15, 17, 18, 76, 78; Paragraphs [0026], [0039]).

Claim 22: The combination of Alden & McLoone teaches the headset of claim 8, wherein the headset comprises a switch configured to select the external audio signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim 23: The combination of Alden & McLoone teaches a method for operating a headset, the method comprising: 
selectively managing, via a signal processor and an RF circuit(Alden Figure 8: Elements 66, 76, 78;), the communication of a game signal, a chat signal, a microphone signal and an external audio signal (Alden Abstract; Figures 7, 8: Element 17, 29, 66; Paragraphs [0011], [0014], [0035], [0036] & McLoone Col 3:14-27; 3:64-4:14); and 
outputting sound, via a pair of speakers, according to one or more of the game signal, the chat signal, the microphone signal and the external audio signal (Alden Abstract; Figure 8; Elements 30, 32);
It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated chat features as taught by McLoone in the invention of Alden in order to provide the predictable and expected result of allowing the use of the invention of Alden with online gaming environments and communications related thereto as taught by McLoone (McLoone Col 1:31-51).  

Claim 24: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises:
sending the microphone signal via a transceiver in the RF circuit; and
receiving the chat signal via the transceiver (Alden Abstract; Figure 7: Element 66; Paragraphs [0036] & McLoone Col 3:14-27; 3:64-4:14)

Claim 25: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises receiving the game signal via a radio receiver in the RF circuit (Alden Abstract; Figure 8: Elements 76, 78; & McLoone Col 2:65-3:27).

Claim 26: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises:
mixing one or more of the game signal, the chat signal, the microphone signal and the external audio signal and feeding the result to the pair of speakers (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036] & McLoone Col 2:65-3:27)

Claim 27: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises receiving the chat signal from a game console (McLoone Col 2:52-3:27).
.
Claim 28: The combination of Alden & McLoone teaches the headset of claim 27, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 29: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises balancing the game signal against the chat signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).


Claim 30: The combination of Alden & McLoone teaches the method of claim 23, wherein the external audio signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).

Claim 32: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises wirelessly coupling the headset to a game console (Alden Figure 8; Paragraphs [0027], [0032] & McLoone Figure 1; Col 1:40-51, 2:40-51).

Claim 33: The combination of Alden & McLoone teaches the headset of claim 32, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 34: The combination of Alden & McLoone teaches the method of claim 23, wherein the game signal is from a Microsoft Xbox™ (McLoone Col 2:52-3:27).

Claim 35: The combination of Alden & McLoone teaches the headset of claim 34, wherein the chat signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).

Claim 36: The combination of Alden & McLoone teaches the method of claim 23, wherein the external audio signal is from a mobile device, and the method comprises transmitting the microphone signal to the mobile device. (Alden Abstract; Figure 8; Elements 15, 17, 18, 76, 78; Paragraphs [0026], [0039]).

Claim 37: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises selecting the external audio signal via a switch of the headset (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).


Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. 
In the above dated response, the applicant presents that the prior office action does not identify a signal processor configured to selectively manage the communication of the game signal, the chat signal, the microphone signal and the external audio signal as particularly claimed in claims 8 and 23.  The applicant proposes that the teachings of Aldan only refer to listening to music or other audio output during a phone call and characterize such as not equivalent to the claim limitations as amended.
Responsive to the preceding the prior art of Alden includes the use of an audio mixer for managing audio signals generated by a microphone, an external audio source and a phone.  Additionally, the analogous prior art reference of McLoone additionally teaches that was known to connect headsets to game consoles and that such enables game chat communications between game players (McLoone Col 3:14-27; 3:64-4:14).  In combination Alden & McLoone teach the invention including a signal processor configured to selectively manage the communication of the game signal, the chat signal, the microphone signal and the external audio signal as particularly amended in claims 8 and 23.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eck et al (US 6,716,103) teaches a portable game machine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571) 272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715